Citation Nr: 1731865	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  16-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, manifested as pleural thickening.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran died in March 2017.  The RO substituted the Veteran's widow in July 2017.

The Board notes that VA developed two claims for the Veteran - entitlement to service connection for chronic obstructive pulmonary disorder (COPD) and entitlement to service connection for congestive heart failure (CHF).  VA denied both claims in March 2014.  The Veteran appealed both denials, but he expressly noted in his VA Form 9, which VA received in March 2016, that he was not claiming service connection for either COPD or CHF.  Instead, he was "claiming damage to the pleurals only."  Accordingly, the Board has recharacterized the claim as seen above so that it is construed in the light most favorable to the Veteran.


FINDING OF FACT

The Veteran's in-service asbestos exposure caused pleural thickening.


CONCLUSION OF LAW

The criteria for service connection for pleural thickening have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting section 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Pleural Thickening

VA administered a computed tomography (CT) scan of the Veteran's chest in May 2013.  Based on the CT, VA diagnosed him with "fairly diffuse but mild-moderate pleural thickening changes."  This meets the first prong of a service connection claim.  

The Veteran served as a fireman in the U.S. Navy.  Pursuant to the M21-1, VA's adjudication manual, VA has determined that this military occupational specialty has a "highly probable" exposure to asbestos.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I.  Accordingly, the Board finds the Veteran was likely exposed to asbestos, thereby satisfying the second prong of a service connection claim.

In the May 2013 VA treatment record cited above, Dr. S.G. opined that "these findings support an association with asbestos exposure."  The Board notes that association is different from causation.  It could remand for additional development; however, this would not materially alter its decision.  Given Dr. S.G.'s statement, as well as the fact that VA may not further examine the Veteran because of his recent passing, judicial economy warrants affording the Veteran the benefit of the doubt regarding the third prong of a claim of service connection.

All three prongs of service connection are met, so the appeal is granted. 


ORDER

Entitlement to service connection for a respiratory disorder, manifested as pleural thickening, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


